Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Cartona (Reg. No.: 61,960) on 01/08/2020.
The application has been amended as follows: (amended claims 1, 7, and 14).
		1.	(Currently amended)	A multifunction surgical instrument comprising: 
a laparoscopic tissue grasper having jaws having rubberized gripping elements;	
a laparoscopic length measuring tool having a measuring string wound about the multifunction surgical instrument at a point adjacent to the jaws; and
a gauge which provides visual indication of a pressure being applied by the tissue grasper upon tissue clamped by the jaws.

		7.	(Currently amended)	The multifunction surgical instrument claim 1, wherein:
the laparoscopic length measuring tool is a bowel measurement tool having [[a]] the measuring string which is wound around a shaft of the tool and incorporates a proximal end loop which is engaged to pull the string proximally outward. 

		14.	(Currently amended)	A multifunction surgical instrument for use in laparoscopic surgery, comprising:

a laparoscopic length measuring tool having a measuring string wound about the multifunction surgical instrument at a point adjacent to the rubberized jaws; and 
a gauge which provides a visual indication of pressure being applied by the tissue grasper to tissue clamped between the rubberized jaws.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a multifunctional surgical instrument comprising, inter alia, a laparoscopic length measuring tool having a measuring string wound about the multifunction surgical instrument at a point adjacent to the rubberized jaws of a tissue grasper.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/
Primary Examiner, Art Unit 3771